AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)

                                                                                                       1
                                    UNITED STATES DISTRICT                                  cou            T / oc1_ u3 2019 j
                                               SOUTHERN DISTRICT OF CALIFORNIA                              ccrnK      •    •
                                                                                                                . V ::>. 1ll;,TRICT COURT
                                                                                                        SOUTHERN DJSTHICT OF CALIFORNIA
                     United States of America                                   JUDGMENT I sv                                           EPUTY
                                     V.                                         (For Offenses Committed On or After November I, 1987)


                  Angel Fidel Chapina-Rosales                                   Case Number: 19cr3908-MSB

                                                                                Ryan W. Stitt
                                                                                Defendant's Attorney


REGISTRATION NO. 88856298

THE DEFENDANT:
 J;gj pleaded guilty to count(s) 1 of the Superseding Information

 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325(a)(3)                       ILLEGAL ENTRY (Misdemeanor)                                                    1


 D The defendant has been found not guilty on count(s)
                                           - - - - - - - - - - - - -. - - - - - -
 J;gj Count         1 of the Information        dismissed on the motion of the United States.
                   -------=------'-------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                   TIME SERVED

  J;gj Assessment: $10 WANED                         J;gj Fine: WANED
  J;gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         October 3, 2019
                                                                         Date of Imposition of Sentence




                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                                19cr3908-MSB
